Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 7/18/2022 has been entered. Claim(s) 1-20 is/are pending in the application. 
Allowable Subject Matter
Claims 1-12 are allowable if a terminal disclaimer were signed. However, there is still an art rejection to other independent claims in this matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the
 prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 17, 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates (U.S. Patent App Pub 20190325038) in view of Ateniese (U.S. Patent App Pub 20190074962) herein referred to as Anteniese2 in view of Bulleit (U.S. Patent App Pub 20180060496).

	Regarding claim 13,
Finlow-Bates teaches a method, comprising: responsive to at least an edit transaction that indicates a transaction in an original block in a blockchain, wherein the indicated transaction is not the edit transaction: (See paragraphs 10, 188, Finlow-Bates teaches devices with processor running on the network)
editing the indicated transaction; (See abstract paragraphs 20, 22, 27-28, Finlow-Bates teaches requesting to delete/edit a blockchain, and then based on the request if a sufficient number of endorsers vote for the deletion then the transaction can be deleted/edited.)
retrieving, from a stored registry, subscribers to changes in the transaction; and (See paragraphs 114, 129, 185, Finlow-Bates teaches the identifier of the endorser 850 may comprise one or more of: a public key from a public/private key pair associated with the endorser 850, an identification number, an email address, an IP address; these identifiers/metadata are used to notify subscribers of changes to the blockchain)
causing the subscribers to be notified of the edit transaction. (See paragraphs 130, 154, 155, 156, Finlow-Bates teaches sending the request to modify a block to the endorsers)
	Finlow-Bates does not explicitly teach but Atiense2 teaches after editing the indicated transaction: (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
retrieving, from a stored registry, subscription metadata associated with subscribers to changes in the transaction; and (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.)
causing the subscribers to be notified of the edit transaction. (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese2 with Finlow-Bates because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese2 into Finlow-Bates is that Ateniese2 teaches a system allows truncation, right-sizing, extension, or other block-chain size adjustments to improve operation of underlying hardware by allowing adjustment of a data overhead consumed during block-chain update and distribution in an efficient manner., therefore making the overall system more robust and efficient. (See paragraphs 3, 23, 24, Ateniese2)
	Finlow-Bates and Ateniese2  do not explicitly teach but Bulleit teaches receiving a subscription request from a subscription requestor, wherein the subscription request includes an indication of a blockchain transaction for which to subscribe to notifications of edits to the blockchain transaction; and (See paragraphs 138, 98, Bulleit )
responsive to receiving the subscription request, adding the subscription requestor to the stored registry. (See paragraphs 83-84, Bulleit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Bulleit with Finlow-Bates and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Bulleit into Finlow-Bates and Ateniese2 is that Bulleit teaches a method enables providing improved interoperability of entities that generate, maintain, provide and consume healthcare information resources (HIR) and provide information resource access to end-users and chosen applications. The method enables reducing cost of managing HIR, improving efficiency of computing resources used in maintenance and disbursement of medical records and improving transparency of healthcare records by maintaining immutable records, therefore making the overall system more robust and efficient. (See paragraphs 5-6, Bulleit)

	Regarding claim 15,
Finlow-Bates and Ateniese2 and Bulleit teaches the method of claim 13, wherein the subscribers include at least one smart contract. (See paragraphs 149, 23, 32, Finlow-Bates teaches the subscriber including a smart contract))

	Regarding claim 17,
Finlow-Bates teaches a processor-readable storage medium, having stored thereon processor-executable code that, upon execution by at least one processor, enables actions, comprising: responsive to at least an edit transaction that indicates a transaction in an original block in a blockchain, (See paragraphs 10, 188, Finlow-Bates teaches devices with processor running on the network)
editing the indicated transaction, wherein the indicated transaction is not the edit transaction; (See abstract paragraphs 20, 22, 27-28, Finlow-Bates teaches requesting to delete/edit a blockchain, and then based on the request if a sufficient number of endorsers vote for the deletion then the transaction can be deleted/edited.
Finlow-Bates does not explicitly teach but Atiense2 teaches responsive to editing the transaction, (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block) determining, based on a registry, subscribers to changes in the transaction; and (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.)
causing the determined subscribers to be notified based on the edited transaction. (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese2 with Finlow-Bates because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese2 into Finlow-Bates is that Ateniese2 teaches a system allows truncation, right-sizing, extension, or other block-chain size adjustments to improve operation of underlying hardware by allowing adjustment of a data overhead consumed during block-chain update and distribution in an efficient manner., therefore making the overall system more robust and efficient. (See paragraphs 3, 23, 24, Ateniese2)
Ateniese2 and Finlow-Bates do not explicitly teach but Bulleit teaches receiving a subscription request from a subscription requestor, wherein the subscription request includes an indication of a blockchain transaction for which to subscribe to notifications of edits to the blockchain transaction; and (See paragraphs 138, 98, Bulleit )
responsive to receiving the subscription request, adding the subscription requestor to the stored registry. (See paragraphs 83-84, Bulleit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Bulleit with Finlow-Bates and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Bulleit into Finlow-Bates and Ateniese2 is that Bulleit teaches a method enables providing improved interoperability of entities that generate, maintain, provide and consume healthcare information resources (HIR) and provide information resource access to end-users and chosen applications. The method enables reducing cost of managing HIR, improving efficiency of computing resources used in maintenance and disbursement of medical records and improving transparency of healthcare records by maintaining immutable records, therefore making the overall system more robust and efficient. (See paragraphs 5-6, Bulleit)

Regarding claim 19,
Finlow-Bates and Ateniese2 and Bulleit teach the processor-readable storage medium of claim 17, wherein the determined subscribers include at least one smart contract. (See 23, 32, Finlow-Bates teaches a smart contract is included)

Claims 14, 16, 18, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlow-Bates (U.S. Patent App Pub 20190325038) in view of Ateniese (U.S. Patent App Pub 20190074962) herein referred to as Anteniese2 in view of Bulleit (U.S. Patent App Pub 20180060496) in view of “Redactable Blockchain – or – Rewriting History in Bitcoin and Friend” herein referred to as Ateniese.

	Regarding claim 14,
Finlow-Bates and Ateniese2 and Bulleit teaches the method of claim 13, wherein editing the indicated transaction includes: providing a modified block that includes: transactions of the original block except the indicated transaction, a hash of the indicated transaction, and a header that includes a link to a hash of a block that precedes the original block; and (See paragraphs 114, 129,  1, Finlow-Bates teaches as a result of a deletion of data payload D02, the first block 702 may be replaced within memory or storage of the one or more participants maintaining the blockchain, by a new block 742, comprising a new header 744 identical to the first header 704, a new list of one or more hashes of data payloads 746 identical to the list of one or more hashes of data payloads 706, a new one or more data payloads 748 that does not comprise the data payload D02, and a new hash 750 of the new header 744 and the new list of one or more hashes of data payloads 746, that is identical to the first hash 710”; providing a modified block which is connected to a previous block  with the same header as the original block)
Finlow-Bates and Ateniese2 and Bulleit does not explicitly teach but Ateniese teaches providing a new block that includes a reference to the edit transaction, the reference including a link to the modified block. (See section 1.2, 1.3, figure 1, Ateniese teaches “Figure 1: Redaction operations on a redactable blockchain. In the top blockchain, all padlocks are locked resulting in an immutable blockchain. In the middle blockchain, the padlock from block Bi+1 to block Bi is open, meaning that the content of block Bi can be redacted. In the bottom blockchain, the block Bi was redacted (resulting in block B0i ) and all the padlocks are once again locked, making the blockchain immutable.”;  a new block is creating with link to a modified block which was redacted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 and Bulleit because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese into Finlow-Bates and Ateniese2 and Bulleit is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

	Regarding claim 16,
Finlow-Bates and Ateniese2 and Bulleit teaches the method of claim 13,
Finlow-Bates and Ateniese2 and Bulleit does not explicitly teach but Ateniese teaches wherein the subscribers include at least one off-chain process. (See sec 1.1 paragraphs 1-4, Ateniese teaches off-chain process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 and Bulleit because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Finlow-Bates and Ateniese2 and Bulleit and Ateniese2 is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

	Regarding claim 18,	
Finlow-Bates and Ateniese2 and Bulleit teaches the processor-readable storage medium of claim 17, wherein editing the indicated transaction includes: providing a modified block that includes: transactions of the original block except the indicated transaction, a hash of the indicated transaction, and a header that includes a link to a hash of a block that precedes the original block; and (See paragraphs 114, 129,  1, Finlow-Bates teaches as a result of a deletion of data payload D02, the first block 702 may be replaced within memory or storage of the one or more participants maintaining the blockchain, by a new block 742, comprising a new header 744 identical to the first header 704, a new list of one or more hashes of data payloads 746 identical to the list of one or more hashes of data payloads 706, a new one or more data payloads 748 that does not comprise the data payload D02, and a new hash 750 of the new header 744 and the new list of one or more hashes of data payloads 746, that is identical to the first hash 710”; providing a modified block which is connected to a previous block  with the same header as the original block)
Finlow-Bates and Ateniese2 and Bulleit does not explicitly teach but Ateniese teaches providing a new block that includes a reference to the edit transaction, the reference including a link to the modified block. (See section 1.2, 1.3, figure 1, Ateniese teaches “Figure 1: Redaction operations on a redactable blockchain. In the top blockchain, all padlocks are locked resulting in an immutable blockchain. In the middle blockchain, the padlock from block Bi+1 to block Bi is open, meaning that the content of block Bi can be redacted. In the bottom blockchain, the block Bi was redacted (resulting in block B0i ) and all the padlocks are once again locked, making the blockchain immutable.”;  a new block is creating with link to a modified block which was redacted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 and Bulleit because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese into Finlow-Bates and Ateniese2 and Bulleit is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

	Regarding claim 20,
Finlow-Bates and Ateniese2 and Bulleit teaches the processor-readable storage medium of claim 17.
Finlow-Bates and Ateniese2 and Bulleit do not explicitly teach but Ateniese teaches wherein the determined subscribers include at least one off-chain process. (See sec 1.1 paragraphs 1-4, Ateniese teaches off-chain process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese with Finlow-Bates and Ateniese2 and Bulleit because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Finlow-Bates and Ateniese2 and Bulleit is that Ateniese teaches redactable blockchain is more efficient than immutable blockchain, therefore making the overall system more robust and efficient. (See motivation 1.1, Ateniese)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of United States Patent 10592873  in view of Bulleit (U.S. Patent App Pub 20180060496). The independent claim rejections are illustrated below. 

Regarding claim 1,
Patent 10592873  teaches An apparatus, comprising: a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: responsive to at least an edit transaction that indicates a transaction in an original block in a blockchain, wherein the indicated transaction is not the edit transaction: providing a modified block that includes: transactions of the original block except the indicated transaction, a hash of the indicated transaction, and a header that includes a link to a hash of a block that precedes the original block; providing a new block that includes a reference to the edit transaction, the reference including a link to the modified block; responsive to editing providing the modified block: (See claim at least claim 1 of patent 10592873 _)
Patent 10592873 does not explicitly teach  but Ateniese2 teaches retrieving, from a stored registry, subscription metadata associated with subscribers to changes in the transaction; and (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.)
causing the subscribers to be notified of the edit transaction; (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese2 with Patent 10592873  because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese2 into Patent 10592873  is that Ateniese2 teaches a system allows truncation, right-sizing, extension, or other block-chain size adjustments to improve operation of underlying hardware by allowing adjustment of a data overhead consumed during block-chain update and distribution in an efficient manner., therefore making the overall system more robust and efficient. (See paragraphs 3, 23, 24, Ateniese2)
Patent 10592873  and Ateniese2 do not explicitly teach but Bulleit teaches receiving a subscription request from a subscription requestor, wherein the subscription request includes an indication of a blockchain transaction for which to subscribe to notifications of edits to the blockchain transaction; and (See paragraphs 138, 98, Bulleit )
responsive to receiving the subscription request, adding the subscription requestor to the stored registry. (See paragraphs 83-84, Bulleit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Bulleit with Patent 10592873 and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Bulleit into Patent 10592873  and Ateniese2 is that Bulleit teaches a method enables providing improved interoperability of entities that generate, maintain, provide and consume healthcare information resources (HIR) and provide information resource access to end-users and chosen applications. The method enables reducing cost of managing HIR, improving efficiency of computing resources used in maintenance and disbursement of medical records and improving transparency of healthcare records by maintaining immutable records, therefore making the overall system more robust and efficient. (See paragraphs 5-6, Bulleit)

Regarding claim 13,
Patent 10592873  teaches method, comprising: responsive to at least an edit transaction that indicates a transaction in an original block in a blockchain, wherein the indicated transaction is not the edit transaction: editing the indicated transaction; after editing the indicated transaction: (See claim at least claim 1 of patent 10592873 _)
Patent 10592873 does not explicitly teach but Ateniese2 teaches retrieving, from a stored registry, (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.) 

subscribers to changes in the transaction and causing the subscribers to be notified of the edit transaction; (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Ateniese2 with Patent 10592873  because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Ateniese2 into Patent 10592873  is that Ateniese2 teaches a system allows truncation, right-sizing, extension, or other block-chain size adjustments to improve operation of underlying hardware by allowing adjustment of a data overhead consumed during block-chain update and distribution in an efficient manner., therefore making the overall system more robust and efficient. (See paragraphs 3, 23, 24, Ateniese2)
Patent 10592873  and Ateniese2 do not explicitly teach but Bulleit teaches receiving a subscription request from a subscription requestor, wherein the subscription request includes an indication of a blockchain transaction for which to subscribe to notifications of edits to the blockchain transaction; and (See paragraphs 138, 98, Bulleit )
responsive to receiving the subscription request, adding the subscription requestor to the stored registry. (See paragraphs 83-84, Bulleit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Bulleit with Patent 10592873 and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Bulleit into Patent 10592873  and Ateniese2 is that Bulleit teaches a method enables providing improved interoperability of entities that generate, maintain, provide and consume healthcare information resources (HIR) and provide information resource access to end-users and chosen applications. The method enables reducing cost of managing HIR, improving efficiency of computing resources used in maintenance and disbursement of medical records and improving transparency of healthcare records by maintaining immutable records, therefore making the overall system more robust and efficient. (See paragraphs 5-6, Bulleit)

Regarding claim 17, 
Patent 10592873  teaches a processor-readable storage medium, having stored thereon processor-executable code that, upon execution by at least one processor, enables actions, comprising: responsive to at least an edit transaction that indicates a transaction in an original block in a blockchain, editing the indicated transaction, wherein the indicated transaction is not the edit transaction; (See claim at least claim 1 of patent 10592873 _)
Patent 10592873 does not explicitly teach but Ateniese2 teaches responsive to editing the transaction, determining, based on a registry, subscribers to changes in the transaction; (See paragraphs 45,  50 133, Ateniese2 teaches broadcasting to users/validators/.parties/subscribers the new chain after an edit has been made to an original block and using metadata stored in the system to determine criteria including who is allowed to make changes and other criteria.)
 causing the determined subscribers to be notified based on the edited transaction; (See paragraphs 133, 135, 139, Ateniese2 teaches notifying by broadcast the new chain to the users/subscribers after the edit/redaction to the block)
Patent 10592873  and Ateniese2 do not explicitly teach but Bulleit teaches receiving a subscription request from a subscription requestor, wherein the subscription request includes an indication of a blockchain transaction for which to subscribe to notifications of edits to the blockchain transaction; and (See paragraphs 138, 98, Bulleit )
responsive to receiving the subscription request, adding the subscription requestor to the stored registry. (See paragraphs 83-84, Bulleit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Bulleit with Patent 10592873 and Ateniese2 because both deal with blockchain modifications. The advantage of incorporating the above limitation(s) of Bulleit into Patent 10592873  and Ateniese2 is that Bulleit teaches a method enables providing improved interoperability of entities that generate, maintain, provide and consume healthcare information resources (HIR) and provide information resource access to end-users and chosen applications. The method enables reducing cost of managing HIR, improving efficiency of computing resources used in maintenance and disbursement of medical records and improving transparency of healthcare records by maintaining immutable records, therefore making the overall system more robust and efficient. (See paragraphs 5-6, Bulleit)

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 

Applicant Argues:”While Anteniese2 appears to be able edit a blockchain and broadcast a new blockchain to all blockchain users after that edit, Anteniese2 does not anticipate, disclose, or suggest identifying subscribers to changes in a particular transaction, or broadcasting a notification to those subscribers to when the transaction is edited, as is required by claim 13.”

Examiner’s response: Examiner respectfully disagrees. Paragraphs 139 of Ateniese teaches “[0139] In an example scenario, an example system may include n active users. A subset U∈[n] of users may hold a share of the trapdoor key tk. The subset U of users may execute a decentralized key generation protocol. At the end of the run, users in the subset U get a share s.sub.i of tk. When a block B.sub.k:=custom-characters,x,ctr,(h,ξ)custom-character is redacted into the modified block {tilde over (B)}.sub.k:=custom-characters,{tilde over (x)},ctr,(h,{tilde over (ξ)})custom-character the users may inspect their own blockchains and find block B.sub.k. The users in the subset may then execute the distributed hash collision protocol to compute the value {tilde over (ξ)}. The users may input their own private share s.sub.i of tk, the values s, x, h, ξ and {tilde over (x)}. At the end of the protocol, the users in subset U receive the value {tilde over (ξ)} of block {tilde over (B)}.sub.k. The users may update their own blockchain by replacing block B.sub.k with block {tilde over (B)}.sub.k and broadcast this new rewritten chain. In some cases, the users may broadcast the new chain as a new special chain. In some implementations, rewrites to the blockchain may occur infrequently. Use of special chain broadcasts may not necessarily cause frequent disruption. However, special and non-special transmissions may be used in various implementations.” In this section, the changing of transactions in a blockchain are made and then sent via a broadcast to a subset of users. 

Applicant Argues:” Bulleit does not discloses a subscription request that includes "an indication of a blockchain transaction for which to subscribe to notifications of edits to the blockchain transaction," as is required by claim 13.”

Examiner’s response: Examiner respectfully disagrees. Paragraph 98 of Bulleit teaches [0098] At 422, the smart contract(s), the logic of which are executed by the blockchain system(s) 180, may notify other entities of the change or permissions in the healthcare blockchain. This may, in some example embodiments, be performed according to representational state transfer (REST) protocols and/or incidental to the normal operations of peer node in the blockchain system itself. The notification of permission state change may be sent to one or more client system(s) 104 associated with a user(s) 102 who may be granted permissions to the particular healthcare data. Additionally, the permission state change may be communicated to the value-added certificate authorization system(s) 160. Further still, the permission state change may be sent to resource system(s) 150, in the case where the resource system(s) 150 are separate entities from the blockchain system(s) 180.
This section teaches notification is sent to one or more clients associated with users who have a certain level of permission when a state change to the blockchain has been made.  This is an edit to the blockchain which is then sent as a notification to the users/subscribers with the correct permissions. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Note: No 35 USC 101 signal per se rejection was given with regards to claims 17-20 because Applicant’s specification in paragraph 29 states “While the term processor-readable storage media includes operating memory 220 and data storage memory 250, the term "processor-readable storage media," throughout the specification and the claims, whether used in the singular form or the plural form, is defined herein so that the term "processor-readable storage media" specifically excludes and does not encompass communications media, any communications medium, or any signals per se.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Chen (U.S. Patent 10389518) teaches the medium includes instructions for retrieving data of the block on which basis a first hash value of the block was computed and that is stored in the block for each block of a blockchain. A second hash value of the block is computed using a different hash function than a previous hash function by which the first hash value of the block was computed. The second hash value is added to the block within the blockchain.
2. Ramathal (U.S. Patent 9998286) teaches the method involves determining a previous threshold maximum for the consensus operation procedure. The previous threshold maximum is altered to reflect a new threshold maximum. The consensus operating procedure is applied to generate a new accumulated value to cancel an effect of the selected transaction, in response to altering the previous threshold maximum. The new accumulated value is generated by performing a processor-level operation using a previous accumulated value and the record entry as inputs. The selected transaction is determined to occur after the new threshold maximum is exceeded, but before the previous threshold maximum is exceeded. The previous accumulated value is stored within a selected block of the blockchain, and the new block is generated responsive to generating a new block for the blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINOS DONABED/Primary Examiner, Art Unit 2444